DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-7), drawn to a plug having external threading, in the reply filed on 16 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-18 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment where the plug comprises “a backflow prevention assembly, the plug connected to the backflow prevention assembly at a relief valve” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
10 (“improved access lid 10”; para. 30, lines 1-2).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The disclosure is objected to because of the following informalities:
Para. 16, line 1: “a improved plug” should read “an improved plug”. 
Para. 18, line 1: “sn improved nipple” should read “an improved nipple”. 
Para. 31, line 4: “mounted o a bottom cylinder” should read “mounted to a bottom cylinder”. 
Para. 34 recites “the Series 4000SS reduced pressure zone assemblies”. As best understood, “Series 4000SS reduced pressure zone assemblies” are a particular line of backflow prevention assemblies offered by Ames Fire & Waterworks but this is not made clear in the specification.
Appropriate correction is required.

Applicant’s cooperation is requested in correcting any additional errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 2: “the end” lacks proper antecedent basis in the claim. 
i.e., the claim does not necessarily establish that that top nut is attached to an end of the cylinder prior to this recitation. 
Line 6: “the top nut having a diameter that is smaller than the cylinder” appears it should read “the top nut having a diameter that is smaller than a diameter of the cylinder”, or an appropriate equivalent. 
Appropriate correction is required.
Examiner’s Comment
Claim 7 is directed to “The plug of claim 1 further comprising: a backflow prevention assembly…”. While not necessarily incorrect, clarity of the claim may be improved by amending claim 7 to be directed to “A backflow prevention assembly comprising the plug of claim 1…” or an appropriate equivalent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the external threading is located on the bottom portion of the cylinder”, which renders the claim indefinite for several reasons. First, “the bottom portion of the cylinder” 
Next, it is unclear what the scope of “the external threading is located on the bottom portion of the cylinder” is intended to be, in light of the specification. As set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
In the instant case, the applicant’s disclosed embodiment of the claimed plug (figs. 2 & 3) shows an external threading (206) which appears to extend along an intermediate / middle portion of the cylinder (i.e. the threading does not appear to extend to the top edge of the cylinder or the bottom edge of the cylinder). The threading is present generally on at least a portion of the bottom half of the cylinder, as oriented, but it is unclear if this is what is intended by “the external threading is located on the bottom portion of the cylinder”. As a result, the scope of the claim takes on an unreasonable degree of uncertainty.  

Claim 3 recites “the threading covers at least one half of the external surface of the cylinder”. As best understood in view of the specification, the “external surface” in this context would appear to be referring to only the circumferential / radially outer portion of the cylinder, but this is not made clear in the claim. Otherwise, the “external surface” of the cylinder might be seen as including, e.g., the planar portion of the exterior surface at the capped end, adjacent the top nut. 

Regarding claims 4 & 5, claim 4 recites that “the top nut has an internal surface that is cylindrical in shape”, while claim 5 (which depends from claim 4) recites that “the internal surface of the top nut is threaded”. These appear to be contradictory limitations as a cylindrically 
As best understood in view of the specification, the top nut has an internal surface, wherein the internal surface is threaded and defines a generally cylindrical bore in the top nut (i.e., such that the interior of the bore is threaded), but this is not made clear in the claims. 

Regarding claim 7, it is unclear how “the plug connected to the backflow prevention assembly at a relief valve” is to be interpreted in light of a conflict in the specification. 
As previously mentioned, MPEP § 2173.03 states that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
In the instant case, certain sections of the specification (e.g. para. 31, lines 5-7) suggest that the plug attaches to a relief valve to connect to the backflow prevention assembly, whereas other portions of the specification (e.g., para. 14, lines 2-5) suggest that the relief valve is removed from the backflow prevention assembly, and the plug is then attached to the backflow prevention assembly in its place (i.e. the plug is not connected at a relief valve, but rather, connected to the backflow prevention assembly instead of the relief valve). As a result of this conflict, the scope of the claim takes on an unreasonable degree of uncertainty. 
Appropriate correction and clarification are required. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency on at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagan et al. (US 4,360,041; hereafter Hagan).
Regarding claim 1, Hagan discloses (figs. 1-4) an improved plug (18) comprising: 
a top nut (24) attached to a bottom cylinder (see figs. 1, 3 & 4), the cylinder being capped on the end that is attached to the top nut (as shown); 
the cylinder having an internal cavity that has a cross section that is a rounded rectangle (shown in figs. 2 & 4); 
the cylinder having external threading (22) on at least a portion of its external surface; and the top nut having a diameter that is smaller than the cylinder (as shown).

Regarding the preamble statement wherein the plug is “for a backflow assembly”, as set forth in MPEP § 2111.02(II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.
claim 2, the plug of Hagan reads on the additional limitation wherein the external threading (22) is located on the bottom portion of the cylinder (see figs. 1 & 4).

Regarding claim 3, the plug of Hagan reads on the additional limitation wherein the threading (22) covers at least one half of the external surface of the cylinder (see figs. 1 & 4).

Regarding claim 4, the plug of Hagan reads on the additional limitation wherein the top nut has an internal surface (e.g., internal surface of insert 25; alternatively, internal surface of top nut receiving the insert 25) that is cylindrical in shape (see figs. 1, 3 & 4).

Regarding claim 5, the plug of Hagan reads on the additional limitation wherein the internal surface of the top nut (i.e., internal surface of insert 25) is threaded (see figs. 2 & 4; col. 4, lines 1-3).
Alternatively, when the internal surface of the top nut which receives the insert 25 is considered to be the internal surface, Hagan discloses that this too may be threaded (col. 4, lines 4-8: “insert 25 is a threaded brass insert which is secured within a portion of the raised section 24 by external threads on the insert engaging with internal threads on the plug 18”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Hagan as applied to claim 5 above, and further in view of Ayling (US 1,436,331).
Regarding claim 6, Hagan further suggests that the top nut 24 is “shaped to facilitate manual rotation of the plug member” and “facilitates engagement with an appropriate tool to assist in the rotation of the plug member 18 and thus the tightening or loosening of the plug member” (col. 3, lines 52-62). However, Hagan does not explicitly disclose that the top nut is a hexagonal nut (rather, a square nut is shown).
Ayling teaches (figs. 2 & 4) a plug (9) having a top nut (13) attached to a bottom cylinder, and suggests that the top nut may be in the form of “a hexagonal head or projection 13 for wrench engagement” (page 1, lines 47-50). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug of Hagan such that the top nut is a hexagonal nut, in view of the teachings of Ayling, as the simple substitution of one known tool engagement configuration (e.g., the square nut arrangement originally disclosed by Hagan) for another (the hexagonal nut arrangement suggested by Ayling) to obtain predictable results (e.g. to enable the plug to be used with conventional hex head-compatible wrenches/tools rather than more specialized square-compatible wrenches/tools).

Claim 7 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Hagan as applied to claim 1 above, and further in view of Hecking (EP 1681520 A2).
Regarding claim 7, Hagan does not explicitly disclose a backflow prevention assembly wherein the plug is connected to the backflow prevention assembly at a relief valve. 
Hecking teaches (figs. 1 & 2) a system comprising a plug (102) and a backflow prevention assembly (16) having a relief valve (incl. at least elements 86 & 92; see para. 53 & 54 of the provided English translation); wherein the plug is connected to the backflow prevention 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Hecking such that the plug connected to the backflow prevention assembly at the relief valve is of the form as recited in claim 1 (e.g., by utilizing a plug of the type as disclosed by Hagan), in view of the teachings of Hagan, as the simple substitution of one known element (e.g. the original plug 102 as shown in figs. 1 & 2 of Hecking) for another (i.e. the plug of Hagan, having the form as recited in claim 1, as described above) to obtain predictable results (e.g., providing for the use of a separate, flush-mounting cover plate, whereby the plug may be recessed into the outlet and the cover plate attached to the outlet via a fastener mating with the threaded opening in the plug top nut; as taught by Hagan; see figs 1 & 2).
As a result, the limitations of claim 7 are met, or are otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753